ALD-153                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-2754
                                       ___________

                                   JOSHUA SEIBLES,
                                                Appellant

                                             v.

                              WARDEN J.E. THOMAS
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 4-13-cv-00697)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 2, 2015
            Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                              (Opinion filed: April 10, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Joshua Seibles, a federal prisoner, filed a petition pursuant to 28 U.S.C. § 2241,

claiming that the Federal Bureau of Prisons (“BOP”) improperly calculated his sentence


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
and refused to deem it to run concurrently with his state sentences.1 The District Court

denied the petition, and Seibles now appeals.

          We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a).2 We “exercise

plenary review over the District Court’s legal conclusions and apply a clearly erroneous

standard to its findings of fact.” O’Donald v. Johns, 402 F.3d 172, 173 n.1 (3d Cir. 2005)

(per curiam). We review the BOP’s denial of a nunc pro tunc designation for abuse of

discretion. See Barden v. Keohane, 921 F.2d 476, 483 (3d Cir. 1990). Upon review, we

will summarily affirm the District Court’s judgment because no substantial issue is

presented on appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

          We agree with the District Court’s interpretation of the record and thorough

analysis of Seibles’s claim that he was entitled to credit for time spent in a South Carolina

correctional facility. Accordingly, we will only summarize the most salient points. First,

as the District Court concluded, Seibles was clearly not entitled to credit for four days in

which he was not in prison because he had escaped. Second, all of the contested time

was already credited against Seibles’s state sentences. Accordingly, he could not be

given credit for it against his federal sentence. See 18 U.S.C. § 3585(b) (“A defendant

shall be given credit toward the service of a term of imprisonment for any time he has



1
    The federal sentence had not been ordered to run concurrently with any state sentence.
2
 Seibles properly brought his challenge under 28 U.S.C. § 2241. See Coady v. Vaughn,
251 F.3d 480, 485 (3d Cir. 2001).

                                               2
spent in official detention prior to the date the sentence commences . . . that has not been

credited against another sentence.”) (emphasis added).3

       Furthermore, although Seibles was detained pursuant to a writ of habeas corpus ad

prosenquendum for a period of time, a prisoner so detained remains in the primary

jurisdiction of the first jurisdiction—in Seibles’s case, the state of South Carolina —

“unless and until the first sovereign relinquishes jurisdiction over the prisoner.” Rios v.

Wiley, 201 F.3d 257, 274 (3d Cir. 2000); BOP Program Statement 5880.28 § 3b (1999)

(emphasizing that ad prosenquendum writs do not effect a transfer to federal custody).

Based on the information in the record, South Carolina did not relinquish jurisdiction

until the end of his state sentences. Accordingly, the BOP properly did not give him prior

custody credit for the contested period.

       We also agree with the District Court that the BOP did not abuse its discretion in

denying Seibles’s request for a nunc pro tunc designation. Under 18 U.S.C. § 3621, the

BOP has the authority to designate, nunc pro tunc, the place of confinement for a

prisoner’s federal sentence. Setser v. United States, 132 S. Ct. 1463, 1467-68 (2012).

Accordingly, the BOP had the authority to designate the state prison as the official

facility for service of Seibles’s federal sentence, allowing his state and federal sentences

to run concurrently. Barden, 921 F.2d at 483. We have previously held that prisoners are


3
  While the time in the state prison could not be credited against the federal sentence, in
the appropriate case the BOP can designate the state prison as the location for a federal
inmate to serve his sentence, effectively allowing the terms to run concurrently, as
discussed below.
                                              3
entitled to have their requests for nunc pro tunc designation examined by the BOP using

the factors listed in § 3621(b), but the BOP has “wide discretion” in determining whether

to grant the request. Id. The record reflects that the BOP reviewed Seibles’s request

under the factors stated in § 3621(b), and denied his request based on, inter alia, the

recently provided recommendation of the federal sentencing court that the sentences not

run concurrently. Accordingly, the BOP did not abuse its discretion under § 3621(b) by

denying Seibles’s nunc pro tunc request.

       For these reasons and those given by the District Court, we will affirm the District

Court’s judgment.




                                              4